Citation Nr: 0610126	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-07 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The appellant has claimed military service from April 1943 to 
August 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  This matter was remanded in August 2005.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

This case turns on statutory interpretation.  See Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this appeal, it would appear that the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought).

At any rate, even if VCAA notice provisions are applicable, 
the appellant in this case was provided with appropriate VCAA 
notice in November 2003.  Moreover, VCAA assistance 
obligations were met as to this claim for pension benefits 
when VA sought verification of the appellant's claimed 
service.  

At this point the Board acknowledges the recent judicial 
holding in Pelea v. Nicholson, 19 Vet.App. 296 (2005) as it 
pertains to VCAA notice in a case where there is a question 
as to the validity of service.  In Pelea, the United States 
Court of Appeals for Veterans Claims (Court) found that VCAA 
notice in that particular case was inadequate because the 
VCAA letter only informed the appellant of the evidence 
necessary to substantiate the underlying benefit claim, not 
the evidence necessary to establish valid service.  However, 
in the present case a longitudinal review of the evidence 
shows that the appellant is fully aware of the types of 
evidence necessary to establish valid service.  The Board 
believes that the collective effect of various procedural 
notices and documents in connection with the appellant's 
claim for death benefits have informed her of the types of 
evidence to show valid service.  There has been no prejudice 
to the appellant in this case as the record shows that he has 
submitted various documents purporting to show valid service.  
This is not a case where the appellant is at a disadvantage 
because she has no notice as to the types of evidence 
necessary to show valid service.  

Moreover, in Pelea the Court appears to question the impact 
of 38 C.F.R. § 3.203 on the question of verification of 
service.  This regulation provides that VA may accept 
evidence submitted by a claimant without verification from 
the service department if it meets certain criteria.  First 
of all, the regulation appears to be permissive as evidenced 
by use of the word "may."  Secondly, 38 C.F.R. § 3.41 states 
that for Philippine service the period of active service will 
be the date certified by the Armed Forces.  Under 38 C.F.R. § 
3.1(a), "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  In view of these regulatory provisions, 
the Board believes it arguable that "service department" 
means the appropriate unit of the Armed Forces responsible 
for certifying service.  At any rate, even if one assumes for 
the sake of argument that documents from the Philippine 
military are contemplated under 38 C.F.R. § 3.203, the Board 
must conclude that a certification from the Armed Forces as 
defined in 38 C.F.R. § 3.1 must be afforded conclusive weight 
in view of 38 C.F.R. § 3.41.  There are such certifications 
in the present case, and the end result would therefore 
appear to be dictated as a matter of law. 

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves basic eligibility for VA benefits, VA believes that 
the Dingess/Hartman analysis can be analogously applied to 
this appeal.  
      
In the present appeal, the threshold and determinative 
question is whether the appellant had valid service for VA 
benefit purposes.  As hereinafter more particularly 
explained, the types of service which qualify for various VA 
benefits are defined by statute and regulation.  The Board is 
bound by the law.  In the present case, the appellant was 
effectively notified of what was needed to show valid 
service.  Although he may not have been furnished notice 
regarding the effective date of any award, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby.  Since the following determination of the Board is 
that there is no valid service upon which to base entitlement 
to VA benefits, there is no award and thus no prejudice to 
the appellant by reason of any failure to furnish notice 
regarding evidence necessary to establish an effective date.  
Moreover, to the extent that the outcome in this case is 
dictated as a matter of law, there is also no resulting 
prejudice to the appellant due to failure to furnish 
effective date notice. 

The Board notes that subsequent to issuance of the January 
2006 supplemental statement of the case, the appellant 
submitted documentation to support his claim.  The evidence 
submitted, however, is duplicative of evidence previously 
considered, or does not pertain to the issue of basic 
eligibility for VA benefits.  Thus, the Board finds that a 
remand is unnecessary for AOJ review of the documentation of 
record.  

Criteria & Analysis

The appellant claims that he had active military service 
during World War II.  In support of his claim, he submitted 
documentation from the Department of National Defense, 
Military Service Board dated in August 2001 which reflected 
that the appellant was a confirmed military veteran.  He also 
submitted affidavits from fellow soldiers which reflected 
that the appellant joined a guerilla unit in April 1943.  

In January 2006, the National Personnel Records Center (NPRC) 
verified on VA Form 21-3101 that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
recognized guerillas, in the service of the U.S. Armed 
Forces.  It was also reported that the veteran did not appear 
to have service as a Philippine scout. 

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances.  Those inducted between October 6, 1945 and June 
30, 1947, inclusive, are included for compensation benefits 
and DIC.  Service in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d). The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service;  and, (3) In the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

In the instant case, the service department has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The service department based the certification on the 
information supplied by the appellant.  The Board is bound by 
the certification of no service by the service department.  
See Duro, supra.

The Board has given consideration to the documentation 
submitted by the appellant, however, the Board is bound by VA 
statutes and regulations requiring service department 
verification for veteran status.  Under these circumstances, 
the Board has no choice but to deny the appellant's claim for 
VA benefits.  See 38 U.S.C.A. §§ 501(a), 7104(c); 38 C.F.R. § 
19.5.

Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him veteran's 
status, or eligibility for VA disability benefits.  Since the 
law is dispositive of this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  See Sabonis, supra.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


